Order entered August 20, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00057-CR
                                      No. 05-18-00058-CR

                            KEN DEWAYNE JOHNSON, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                     Trial Court Cause Nos. F16-10099-M & F16-10100-M

                                            ORDER
        The reporter’s record, originally due February 17, 2018, was filed August 9, 2018.

        In light of this, we VACATE that portion of our June 25, 2018 order that orders Belinda

Baraka not sit as a court reporter.

        We note that our June 28, 2018 order in appellate causes 05-18-00100-CR, 05-18-00101-

CR, and 05-18-00102-CR styled Marqueise Jerome Davis v. State and our August 3, 2018 order

in appellate cause 05-18-00595-CR styled Torey Donovan White v. State, both of which order

that Belinda Baraka not sit until the complete reporter’s records in those appeals are filed, remain

in effect.
       We DIRECT the Clerk to send copies of this order to the Honorable Ernest White, Presiding

Judge, 194th Judicial District Court; to Belinda Baraka, official court reporter of the 194th Judicial

District Court; to the Dallas County Auditor’s Office; and to all counsel for all parties.

       We ORDER appellant’s brief due September 20, 2018.



                                                       /s/    CRAIG STODDART
                                                              JUSTICE